Citation Nr: 1440068	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-15 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for supraventricular tachycardia, in excess of 10 percent, from January 26, 2009, to September 23, 2009.  

2.  Entitlement to an increased rating for supraventricular tachycardia in excess of 30 percent from September 24, 2009.  

3.  Entitlement to an earlier effective date for an award of a 30 percent rating for supraventricular tachycardia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 2000 to January 2003.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2011, a travel board hearing was held before the undersigned in Muskogee, Oklahoma.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in November 2013 for further development.  The requested action has been accomplished and the case has been returned for further appellate consideration.  

As the current claim was received by VA in January 2009, and interpreting the evidence in the light most favorable to the Veteran, the Board has restated the issue on appeal as shown on the title page.  

By rating decision dated in March 2014, the RO increased the evaluation of the Veteran's supraventricular tachycardia from 10 percent to 30 percent, effective September 24, 2009.  The Veteran's representative, in correspondence dated in May 2014, submitted a notice of disagreement to the effective date of the award, stating that the Veteran believes that the rating should have been made effective from the day after the date of his discharge from service.  As noted below, a statement of the case must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Throughout the appeal, the preponderance of the evidence shows that the Veteran has had documented episodes of supraventricular tachycardia over four times per year.  

2.  In the appellate brief, in May 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative notified VA that the Veteran wished to withdraw his appeal seeking a rating in excess of 30 percent for supraventricular tachycardia; there are no questions of fact or law remaining before the Board in this matter.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent, but no more, is warranted for supraventricular tachycardia for the period from January 26, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code (Code) 7010 (2013).  

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of a rating in excess of 30 percent for supraventricular tachycardia.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A February 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in February 2014.  The Board finds that the examination obtained is adequate.  The examination was provided by a qualified medical professional and findings were predicated on a full reading of all available records.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

A veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007)). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Supraventricular Tachycardia Prior to September 24, 2009

Service connection for supraventricular tachycardia was granted by the RO in a May 2003 rating decision.  A 10 percent initial disability rating was awarded under the provisions of Code 7010.  The Veteran's claim for increased rating was received by VA on January 26, 2009.  Following remand by the Board, the rating of the Veteran's supraventricular tachycardia was increased to 30 percent, effective September 24, 2009.  

Paroxysmal atrial fibrillation (or paroxysmal supraventricular tachycardia) is rated pursuant to Diagnostic Code 7010.  38 C.F.R. § 4.104.  Under this diagnostic code, a 10 percent evaluation is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; when there are one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram or Holter monitor.  A maximum 30 percent evaluation is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram or Holter monitor.  Id.  

An examination was conducted by VA in March 2009.  As noted in the November 2013 Board remand, this examination contained no findings regarding whether the Veteran's reported frequency of atrial fibrillation or tachycardia episodes per year had been verified by ECG or Holter monitor.  As such, this examination was found to be inadequate for rating purposes.  

An examination was conducted by VA in February 2014.  At that time, the examiner reviewed the Veteran's medical records and reported that, after review of a report of Holter monitor dated 9/24/09, there were 5 discrete episodes of atrial tachycardia within the 24 hour period.  Each episode lasted for several beats, with the last documented episode noted on the tracing lasting a duration of 3 minutes.  In addition, on a Holter monitor tracing of 9/2/09 there were 3 episodes of isolated supraventricular (atrial) tachycardia.  Taking this information into consideration it was the examiner's opinion that it was more likely than not that there was evidence documenting more than four episodes per year of atrial tachycardia during the period from January 2008 to present.  

The Veteran's service-connected heart disability has been evaluated under DC 7010, which contemplates supraventricular arrhythmia.  That diagnostic code provides for a maximum 30 percent rating for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram or Holter monitor.  See 38 C.F.R. § 4.104 , DC 7010.  The Veteran has already been afforded such an evaluation based upon his demonstrated symptoms and, thus, no higher rating is available under that code.  

 Nevertheless, it is noted that the RO assigned an effective date of September 24, 2009.  The VA examiner's opinion was that the symptoms of supraventricular tachycardia that provide a basis for the 30 percent rating were present, at least, from the date of the Veteran's claim for increase.  As such, the proper effective date for the award of the 30 percent rating should be the date of the Veteran's claim that was received on January 26, 2009.  

Current 30 Percent Rating for Supraventricular Tachycardia

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

In the May 2014 appellate brief, the Veteran's representative indicated that the Veteran is satisfied with the award of the 30 percent rating assigned by the RO in the March 2014 rating decision and that the Veteran wished to withdraw his appeal as to entitlement to a rating in excess of 30 percent that was before the Board.  Hence, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.  

ORDER

A 30 percent rating for supraventricular tachycardia is shown to be warranted from the date of the Veteran's claim on January 26, 2009.  To this extent the appeal is granted, subject to the controlling regulations governing the payment of monitory benefits.  

The appeal as to a current rating in excess of 30 percent for supraventricular tachycardia is dismissed.  

REMAND

Regarding the matter of an earlier effective date for an award of a 30 percent rating for supraventricular tachycardia, the appellate brief submitted by the Veteran's representative included language that may be taken as a notice of disagreement with the effective date of the award.  As a consequence, he has sought to appeal the assignment of the effective date, which is January 26, 2009, as a result of action taken by the Board herein.  To date, the Veteran has not received a Statement of the Case (SOC) related to this issue, so this claim must be remanded for compliance with Manlincon v. West.  See Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

The Veteran must be provided an SOC on the issue of an effective date earlier than January 26, 2009, for the award of a 30 percent rating for supraventricular tachycardia.  If and only if the Veteran files a timely substantive appeal, should this issue be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App 238.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


